Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1, 4-9, and 12-16 are pending for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022 has been entered.

Previous Claim Rejections - 35 USC § 101
Claim(s) 1 and 4-8 were previously rejected under 35 U.S.C. 101. In response to Applicant's amendment, the 35 U.S.C. 101 rejection(s) of claim(s) 1and 4-8 have been withdrawn.


Response to Arguments
Applicant's arguments with respect to rejection of claims 1, 4, 9, and 12 under 35 U.S.C. 102 and claims 5 - 8 and 14 - 16 under 35 U.S.C. 103 have been considered but are deemed moot in view of the new grounds of rejection necessitated by Applicant's Amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is a “storage device….” as recited in claim 9.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Regarding the “storage device” the specification states para [0019] “The storage device 18 may be a fixed or a movable device in any possible forms, including a random access memory (RAM), a read-only memory (ROM), a flash memory or other similar elements, or a combination of the above-mentioned elements” thus the structure of the storage device will be interpreted as any type of memory.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Furuno et al. (US 20120059545 A1; hereinafter known as Furuno) in view of Park et al. (US 20210331692 A1; hereinafter known as Park).

Furuno was cited in a previous office action

Regarding claim 1, Furuno teaches:
 A state estimation and sensor fusion switching method for an autonomous vehicle, the autonomous vehicle comprising at least one sensor (Fig. 2 where label 20, 80, and 90 are sensors), at least one actuator (para [0048] where running wheels are a type of actuator) and a processor (para “The controller 10 includes a program memory 110, such as a ROM (read only memory), a data memory (storage section) 130, such as a RAM (random access memory), and a CPU (central processing unit), not shown.”) and being configured to transfer and transport an object (para [0005-0010], where one of the functions of the disclosed invention of Furuno is to load and unload and transfer objects in a factory/warehouse), the method comprising following steps of: 
Receiving, by the processor, a task instruction for moving the object and data required for executing the task instruction (Fig. 11 where a tasks are being transferred to an automatic guided vehicle to load/unload an object which is visually shown in fig 1 where the vehicle moves a conveyer to load cargo. The vehicle has a controller with a processor to control the vehicle discussed in para [0046, 0056]. This controller receives instructions as discussed in para [0050]); 
Dividing, by the processor, the task instruction into a plurality of work stages according to respective mapping locations (where a normal drive control process Fig.12, S403-S411 is one work stage that occurs before reaching a specific location Fig. 12 S412, Creep drive control is a another work stage that occurs after reaching a specific location Fig. 12 S412, S413, and a sensor drive control is started after reaching a third point fig. 20 S503,S504. These three work stages separated by location is discussed also in Para [0160] “First, as shown in FIG. 15A, the automatic guided vehicle 1 runs toward a target address 1502 on a route 1501. When the automatic guided vehicle 1 (the center thereof) has arrived at the start point of creep drive control, the creep drive control section 119 newly creates (creates while driving), as shown in FIG. 15B, data (creep route data) of a creep route 1503 and a creep target address 1504. The creep target address 1504 corresponds to `the start point that is the position of starting a sensor drive`.” Drive controls are divided be the controller as shown in fig. 3, the controller has a processor as discussed in para [0046, 0056]), and mapping each of the work stages to one of a transport state in which the object is transported and an execution state in which the object is unloaded, so as to establish a semantic hierarchy (where the work stages of drive control Fig. 12, creep drive control Fig. 20, and sensor drive control Fig. 21 have different sensor usage associated with them, para [0171] “the creep drive control drives the automatic guided vehicle 1 while performing position estimation by the laser distance sensor 20 similarly to a normal drive, however, the sensor drive control drives the automatic guided vehicle 1, based on information from the photoelectric sensors 80 and the distance measuring sensors 90 (sensor drive).”, where usage of a specific set of sensors is a type of state as a state by common definition is a mode or condition of being. The use of the laser distance sensor can be considered a transport mode and the use of the distance measuring sensors and photoelectric sensors can be considered an execution state. Further each of the drive control process which again are considered work stages are defined by the state of not having arrived at a transition position also shown in fig 12, 20, and 21. It could be considered that the condition of the vehicle before arriving at the creep target address is a transport state and condition of the vehicle after arriving at the creep target address is an execution state. Para [0039] describes that the vehicle is for loading and unloading onto the conveyor, thus as the vehicle can be used for unloading it would be transporting the object prior to arriving at the creep target address and can be considered in the process of unloading the object after arriving at the creep target address); 
according to a sequence and a connection relationship between the work stages, mapping, by the processor, each of the work stages along with the semantic hierarchy to one of the transport state and the execution state, so as to form a state transition model (Fig. 12, Fig. 20, and Fig. 21 where the drive control processes transition in sequence. Drive control transitions to creep drive control s413, and creep drive control transitions to sensor drive control s503. As stated in the claim 1 rejection each of the drive processes have different sensor usage and thus different states associated with them. Thus when the work stage transitions the state would transition. Sensor drive control can be considered an execution state as it is the vehicle is performing fine positioning of itself for drop off, para [0172-0173]) 
detecting, by the processor, a current location of the autonomous vehicle by using the sensor (Fig 12. S404 and Fig. 21 S605 para [190] “Then, the sensor drive control section 120 determines whether or not a distance obtained from the distance measuring sensor 90f and the distance measuring sensor 90r has become a predetermined distance (S605).” The vehicle has a controller with a processor to control the vehicle discussed in para [0046, 0056]. Controller determines position using sensor data as shown in fig. 3); 
mapping, by the processor, the current location to one of the work stages in the semantic hierarchy, so as to estimate a current state of the autonomous vehicle (Where in Fig 12, Fig 20, and Fig 21 the different processes which reads on work stages initiated by reaching coordinates, thus locations prior to and after reaching the coordinates are mapped to specific processes which are different drive processes. These drive processes are associated with a specific sensor usage, para [0171], forming a type of state as a state by common definition is a mode or condition of being. Usage of a specific set of sensors is a condition of being. Further a state could be interpreted as the position, velocity, or other movement characteristics of the vehicle.  Each of the drive control process which again are considered work stages are defined by the state of not having arrived at a transition position also shown in fig 12, 20, and 21. Once again this part of control of the vehicle which is performed on the vehicle controller which as discussed above has a processor.).
comparing, by the processor, the current state with a previous state estimated at a previous time point, so as to determine whether a state transition occurs; (Fig 12 S412 where it is compared at a point in time if the location is a creep drive control start location. Where the not arriving at the start location is the previous state and the having arrived is a current state and initiates the creep drive control process indicating a state transition. A comparison is being performed on the processor of the vehicle controller as a location at a previous point in time along with a set velocity are used to determine movement towards a transition location where the sensors are used at a current point in time after the movement to make a comparison to determine if the location is actually reached as discussed para [0135-0147]) and 
when determining that the state transition occurs, sequentially switching, by the processor, the plurality of sensor combinations under the state transition according to (Each of the drive control processes which have different states have different sets of sensor combinations para [0171] “the creep drive control drives the automatic guided vehicle 1 while performing position estimation by the laser distance sensor 20 similarly to a normal drive, however, the sensor drive control drives the automatic guided vehicle 1, based on information from the photoelectric sensors 80 and the distance measuring sensors 90 (sensor drive).”)

Furuno does not teach define a plurality of sensor combinations with a priority sequence under each of a plurality of state transitions between the transport state and the execution state in the state transition model, wherein each of the sensor combinations comprises at least one of the sensor and the actuator; and sequentially switching, by the processor, the plurality of sensor combinations under the state transition according to the priority sequence
	
However, Park teaches define a plurality of sensor combinations with a priority sequence under each of a plurality of state transitions between the transport state and the execution state in the state transition model, wherein each of the sensor combinations comprises at least one of the sensor and the actuator; (para [0286] “The autonomous vehicle can set priority values of sensors on the basis of the received driving route information (S1220). A driving direction of the autonomous vehicle can be determined according to the driving route information and priorities of sensors can be determined according to the determined driving direction. Priority of sensing information acquired from the sensors can be determined according to the priorities of the sensors. For example, when the autonomous vehicle travels forward, sensing information about the front view of the autonomous vehicle may be the most important sensing information. Accordingly, sensor priorities may be 1) front camera, 2) left side camera, 3) right side camera, 4) left-rear camera and 5) right-rear camera. If the autonomous vehicle turns left, sensor priorities may be 1) left side camera, 2) left-rear camera, 3) front camera, 4) right side camera and 5) right-rear camera.” Where the state transition of transitioning driving direction changes the sensors that are used and thus sensor combination as an autonomous vehicle has at least one actuator for movement that is used in conjunction with sensors for navigation.) as well as sequentially switching, by the processor, the plurality of sensor combinations under the state transition according to the priority sequence (para [0286] “Sensing information of a sensor with higher priority can be transmitted through communication prior to sensing information of other sensors.” where data is taken communicated from the sensors, e.g. switched.)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Furuno to incorporate the teachings of Park to have a priority sequence of sensor combinations based on state because it may be predetermined that a specific state has a specific type of sensing that is likely to be a priority while still potentially using other non-prioritized sensors as they can still provide useful information. (Park para [0286] “For example, when the autonomous vehicle travels forward, sensing information about the front view of the autonomous vehicle may be the most important sensing information. Accordingly, sensor priorities may be 1) front camera, 2) left side camera, 3) right side camera, 4) left-rear camera and 5) right-rear camera. If the autonomous vehicle turns left, sensor priorities may be 1) left side camera, 2) left-rear camera, 3) front camera, 4) right side camera and 5) right-rear camera.”)

Regarding claim 4, Furuno in view of Park teaches the method according to claim 1. Furuno further teaches wherein the task instruction is composed of at least one of tasks including a loading, an unloading and a transport, (Fig. 11 where there is a loading task S302, an unloading task S307, and a moving task which reads on a transport task, s312) and the step of dividing the task instruction into the work stages according to the respective mapping locations, and mapping each of the work stages to one of the transport state and the execution state, so as to establish the semantic hierarchy comprises: 
making the tasks respectively corresponding to at least one control thread, and dividing the work stages according to the control thread. (A control thread can being interpreted as a sequence of computer or controller commands/actions. The driving control processes is divided into a series of work stages discussed in the claim 1 rejection. After the automatic guided vehicle receives the unloading task it starts drive control, Para [0111-112]. The drive control processes can be considered a control thread as it a sequential set of actions taken by the autonomous vehicle with each work stage starting after the completion of a previous work stage fig 12 s413 and fig 20 s504)

Regarding claim 9, it recites An autonomous vehicle having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Additionally Furuno teaches An autonomous vehicle, comprising:  (Fig 2 label 1 “automatic guided vehicle”)25
a data extracting device;  -15-File:091718usf (Fig 2 label 70 para [0050] “The radio slave station 70 is a device that receives a communication message transmitted from the radio master station 4 and delivers the message to the controller 10.”)
at least one sensor, configured to detect a current location of the autonomous vehicle; (para [0053, 0065-0066] where various sensors are used to determine the position of the automated guided vehicle)
at least one actuator, configured to transfer and transport an object; (para [0191] “As a result of step S605, if the distance obtained from at least one of the distance measuring sensors 90 has not become the predetermined distance (S605.fwdarw.No), the sensor drive control section 120 returns the process to step S604. In this situation, if one of the distance measuring sensors 90 has detected a distance within a predetermined distance while the other distance measuring sensor 90 has detected a distance out of the predetermined distance, the sensor drive control section 120 stops the running wheel 50 on the side of the distance measuring sensor 90 having detected the distance within the predetermined distance, and control the steering of the steering wheel 40 so that the distance measuring sensor 90 having detected the distance out of the predetermined distance approaches the conveyor 12.” Where the running and steering wheels are an actuator that are used to move the automatic guided vehicle and the automatic guided vehicle transports objects para [0039] “In an automatic conveying system 9, an automatic guided vehicle 1 performs autonomous driving according to later-described route data in a work area in a factory or the like, autonomously sets itself alongside a conveyor (object) 12, and performs loading a cargo from a conveyor 12 onto the automatic guided vehicle 1, unloading a cargo from the automatic guided vehicle 1 onto the conveyor 12, or the like.” The vehicle transfer and transport the object between conveyers fig. 8)
a storage device, storing data extracted by the data extracting device and a plurality of computer instructions or programs; (para [0056] “The controller 10 includes a program memory 110, such as a ROM (read only memory), a data memory (storage section) 130, such as a RAM (random access memory), and a CPU (central processing unit), not shown.” The controller also stores data from the data extracting device, para [0106] “transmits an instruction for a task to the automatic guided vehicle 1 (S302). In this instruction for a task, information on a target address and the content of a task to be performed at the target address is stored (A loading task is performed in the example of step S302).” Transmissions to the vehicle are extracted by the data extracting device, para [0050] “The radio slave station 70 is a device that receives a communication message transmitted from the radio master station 4 and delivers the message to the controller 10.”) and 
 5a processor, coupled to the data extracting device, the sensor, the actuator and the storage device, and configured to execute the computer instructions or the programs (Fig 2, where the controller, label 70, is coupled to the vehicle components, and the controller contains a processor para [0056] “The controller 10 includes a program memory 110, such as a ROM (read only memory), a data memory (storage section) 130, such as a RAM (random access memory), and a CPU (central processing unit), not shown.”)

Regarding claim 12, it recites An autonomous vehicle having limitations similar to those of claim 4 and therefore is rejected on the same basis.

Claim(s) 5, 6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Furuno et al. (US 20120059545 A1; hereinafter known as Furuno) in view of Park et al. (US 20210331692 A1; hereinafter known as Park) and Schubert et al. (US 20190042859 A1; hereinafter known as Schubert).

Schubert was cited in a previous office action


Regarding claim 5, Furuno in view of Park teaches the method according to claim 4. Furuno further teaches wherein the loading and the unloading comprise dividing the work stages according to a loading site, an unloading site (Fig 11. Where drive control is performed based on loading and unloading address s302, s307 drive control is made up of several workstages as discussed in claim 1 rejection), (para [0178], where the photoelectric sensors are being used to identify the reflecting plate feature of the loading target which is a conveyer and perform control, e.g. a Workstage, based off the identification)

However Furuno in view of Park does not explicitly teach a dividing the work stages according to a transfer object.

Schubert teaches dividing the work stages according to a transfer object ( para [0025] “In some implementations, a vehicle's control system may divide a task, such as the delivery of an object to a location, into multiple subtasks. Each subtask may correspond to a separate segment of a target location. For instance, the control system may divide the delivery into a first subtask involving reaching a position relative to the target drop off location and a second subtask involving physically delivering the object at the target drop off location.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Furuno in view of Park to incorporate the teachings of Schubert because dividing work stages where one work stage is to deliver an object is beneficial as it allows that work stage to be trained and run separately based on a model (Schubert para [0023-0025] “Example systems and methods presented herein may help reduce potential drawbacks associated with using autonomous and semi-autonomous vehicles to perform tasks at a target location, such as package delivery. In particular, a machine learning model for controlling a vehicle may be trained in stages.…The model may be run separately to determine a separate navigation path for each separate segment or subtask.”)


Regarding claim 6, Furuno in view of Park and Schubert teaches the method according to claim 5. Furuno further teaches wherein an identification method of the loading target and the unloading target comprises a biological feature, an object feature, an environmental feature or an identification code. (para [0178], where the photoelectric sensors are being used to identify the reflecting plate feature of the loading target which is a conveyer. The reflecting plate feature can be considered an object feature.)

Regarding claim 13, it recites An autonomous vehicle having limitations similar to those of claim 5 and therefore is rejected on the same basis.

Regarding claim 14, it recites An autonomous vehicle having limitations similar to those of claim 6 and therefore is rejected on the same basis.

Claim(s) 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Furuno et al. (US 20120059545 A1; hereinafter known as Furuno) in view of Park et al. (US 20210331692 A1; hereinafter known as Park) and Wang (US 20180196442 A1).

Wang was cited in a previous office action


Regarding claim 7, Furuno in view of Park teaches the method according to claim 4. Furuno further teaches wherein the task of the transport comprises dividing the work stages (Fig 11. Where drive control is performed during the task of moving, e.g. transport, and drive control is made up of several workstages as discussed in claim 1 rejection)

However Furuno in view of Park does not teach dividing the work stages according to a respective geographic information system of at least one site being passed during the transport.

Wang teaches dividing the work stages according to a respective geographic information system of at least one site being passed during the transport. (Fig 1 and para [0016] “While vehicle 100 is driving along stored route 102, vehicle 100 can determine its location along route 102 through Global Positioning System (GPS) receivers, cameras, ultrasonic sensors, radar sensors, LIDAR sensors, cellular positioning systems, maps, cloud services, landmark positioning, and any other system or sensor that can be used to determine a vehicle's location. As described above, each waypoint can include its latitudinal and longitudinal points, the vehicle's speed and orientation, and/or information about surrounding landmarks. … The vehicle's speed associated with waypoint 116 can be zero miles-per-hour for a preset period of time (e.g., 5 seconds, 10 seconds, etc.) to comply with traffic sign 106 (e.g., a stop sign). In some examples, vehicle 100 can use its sensors to determine when it is safe for vehicle 100 to navigate past traffic sign 106 from waypoint 116 to waypoint 120 (e.g., the vehicle does not detect oncoming vehicles, vulnerable road users, or objects on road 118).” Where the intersection at a traffic sign 106 is a site on a geographic information system (the vehicle map) and the work stage the waypoint divides the work stages at the site)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Furuno in view of Park to incorporate the teachings of Wang to divide workstages according to a site being passed because it allows the vehicle to react appropriately to a specific site and follow rules of the site (Wang para [0016] The vehicle's speed associated with waypoint 116 can be zero miles-per-hour for a preset period of time (e.g., 5 seconds, 10 seconds, etc.) to comply with traffic sign 106 (e.g., a stop sign).

Regarding claim 15, it recites An autonomous vehicle having limitations similar to those of claim 7 and therefore is rejected on the same basis.

Claim(s) 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Furuno et al. (US 20120059545 A1; hereinafter known as Furuno) in view of Park et al. (US 20210331692 A1; hereinafter known as Park) and Tang (US 20200338763 A1).

Tang was cited in a previous office action

Regarding claim 8, Furuno in view of Park teaches the method according to claim 1. Furuno further teaches further comprising: detecting an obstacle located in the vicinity of a transport path of the autonomous vehicle by using the sensor (fig 5 and para [0074] where a sensor is used to detect obstacles); and when the obstacle is detected, planning the transport path for each of the work stages under the transport state. (para [0130-132] where distance to obstacles in the environment are used to determine location of the vehicle and location is used to determine how to move along the transport path, e.g. planning)

However Furuno in view of Park does not teach detecting an obstacle located on a transport path of the autonomous vehicle by using the sensor; and when the obstacle is detected, re-planning the transport path for each of the work stages under the transport state.

Tang teaches detecting an obstacle located on a transport path of the autonomous vehicle by using the sensor; and when the obstacle is detected, re-planning the transport path (Fig 3a-c, para [0030] “FIGS. 3A-3C illustrate a travel path of the AGV 100 when following behind the operator 200 in a given direction 304 and avoiding an obstacle 302 in front of the AGV 100 according to one embodiment. As shown in FIGS. 3B and 3C, the steerable camera 121 can rotate horizontally to keep the operator 200 within a line of sight of the steerable camera 121, i.e., within the viewing range 306 of the steerable camera 121, while moving in a direction different from the operator 200 to avoid the obstacle 302. The rotation of the steerable camera 121 allows the AGV 100 to continuously follow the operator 200 during various operation modes, such as a following mode to be discussed in this disclosure.” Where the planned path of the vehicle is to follow the operator but can be re-planned and executed  when an obstacle is in the path.)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Furuno in view of Park to incorporate the teachings of Tang to re plan a path when a obstacle is detected in the path of the vehicle because it is a method to avoid collision (Tang “The combination of the information recorded, detected, and/or measured by the steerable camera 121, the proximity sensors 156, and/or the sensors 144 is used to help autonomously maintain the AGV 100 in a front, rear, or side follow position to an operator. The combination of the information recorded, detected, and/or measured by the steerable camera 121, the proximity sensors 156, and/or the sensors 144 is also used to help autonomously move the AGV 100 in a given direction with the operator while avoiding nearby obstacles.”).

Regarding claim 16, it recites An autonomous vehicle having limitations similar to those of claim 8 and therefore is rejected on the same basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668